DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Case Status
Appeal brief filed on 04/04/2022 and supplemental briefs filed on 04/11/2022 and 04/21/2022 are acknowledged. 
After reconsideration and discussion with applicant’s representative, on 07/19/2022, the  proposed claim amendments have overcome all previous claim rejections and will be entered as examiner’s amendment. 
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Denis Maloney on 07/19/2022.
In the claims, the claims below replace all the previous versions of the claims:
1. (Currently Amended)  A micro pressure sensor comprises:
a body having a first pair of opposing walls and a second pair of opposing walls that are orthogonal to the first pair of opposing walls that define a single chamber, with the second pair of walls being a solid portion without any opening in the body;
a plurality of membranes each having a surface and a single corresponding electrode layer disposed exclusively over the surface thereof, the plurality of membranes disposed in the single chamber, anchored between the first pair of opposing walls of the body to provide plural compartments within the single chamber, with changes in distance separating adjacent membranes of the plurality of membranes cause changes in capacitance between the corresponding electrode layers on each of the surfaces of the adjacent membranes; 
a first set of ports coupled to a first plurality of the plural compartments, the first set of ports disposed in corresponding portions of a first one of the first pair of opposing walls of the body, with a second one of the first pair of opposing walls of the body being a solid portion without any opening in the body; and 
a second set of ports for fluid access, the second set of ports disposed in an alternating relationship with the first set of ports, and with the second set of ports coupled to a second different plurality of the plural compartments, the second set of ports disposed in corresponding portions of the second one of the first pair of opposing walls of the body, with the first one of the first pair of walls of the body being a solid portion without any opening in the body.
11. (Currently Amended)  A micro pressure sensor comprising:
a first micro pressure sensor module comprising: 
a first body defining a first compartment and having a single first port defined in a wall of the first body; 
a first membrane attached to a surface of the first body; and 
a single first electrically conductive electrode disposed exclusively over 
a second micro pressure sensor module arranged in a stack with the first micro pressure sensor module, the second micro pressure sensor module, comprising: 
a second body defining a second compartment and having a single second port defined in a wall of the second body, which wall opposes the wall having the single first port; 
a second membrane attached to a surface of the second body; and 
a single second electrically conductive electrode disposed exclusively and with changes in distance separating adjacent membranes of the plurality of membranes cause changes in capacitance between the corresponding electrode layers on each of the surfaces of the adjacent membranes.  
18. (Currently Amended) The micro pressure sensor of claim [[18]] 17 wherein patterns to affect the flexibility of the first and second membranes include a channel in the membrane material and a meandered conductor as the electrode.  
19. (Currently Amended)  A micro pressure sensor comprises:
a body having a plurality of walls that define a single chamber;
a plurality of membranes each having a surface and a single correspond electrode layer disposed exclusively over the surface thereof, the plurality of membranes disposed in the single chamber and anchored between two of the plurality of walls of the body forming plural compartments within the single chamber, with changes in distance separating adjacent membranes of the plurality of membranes cause changes in capacitance between the corresponding electrode layers on each of the surfaces of the adjacent membranes; 
a set of inlets coupled to a first set of the plural compartments, the set of inlets disposed in corresponding portions of a first one of the plurality of walls of the body, with remaining walls of the plurality of walls of the body being a solid portion without any opening in the body; and a set of outlets coupled to a second different set of the plural compartments, the set of outlets disposed in corresponding portions of another one of the plurality of walls of the body, with the first one of the plurality of walls of the body and the remaining walls, excluding the another one of the walls, of the plurality of walls of the body being a solid portion without any opening in the body.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a micro pressure sensor comprising a plurality of membranes each having a surface and a single corresponding electrode layer disposed exclusively over the surface thereof, the plurality of membranes disposed in a single chamber and anchored between a first pair of opposing walls of a body to provide plural compartments within the single chamber, with changes in distance separating adjacent membranes of the plurality of membranes cause changes in capacitance between the corresponding electrode layers on each of the surfaces of the adjacent membranes, a first set of ports coupled to a first plurality of compartments, and a second set of ports disposed in an alternating relationship with the first set of ports. 
The best prior arts of record: Bennett et al. (U.S. Pat. No. 8,841,820) teaches a synthetic jet apparatus including a series of generally parallel spaced-apart bimorph piezoelectric plates defining first and second sets of fluid chambers, which are in communication with sources of first and second fluids, wherein the bimorph plates are operable to alternately draw the first fluid from its source into the first set of fluid chambers while expelling the second fluid from the second set of fluid chambers, and then expel the first fluid from the first set of fluid chambers back into the second set of fluid chambers, but does not teach a single corresponding electrode layer disposed exclusively over the surface of each membrane and that changes in distance separating adjacent membranes of the plurality of membranes cause changes in capacitance between the corresponding electrode layers on each of the surfaces of the adjacent membranes. Cabuz  (U.S. Pat. No. 6,889,597) teaches an integrated mesopump-sensor suitable for disposition in two- and three-dimensional arrays having small dimensions and formed of electrostatically attractable flexible diaphragm disposed through cavities or pumping chambers formed between two electrostatically chargeable material layers, wherein fluid is pumped through the chambers by sequentially moving the diaphragm toward the first chargeable layer, the towards the second chargeable layer, which can pull and pull the fluid through a series of chambers; but does not teach a single corresponding electrode layer disposed exclusively over the surface of each membrane and that changes in distance separating adjacent membranes of the plurality of membranes cause changes in capacitance between the corresponding electrode layers on each of the surfaces of the adjacent membranes.
Furthermore, in examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-19, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 04/04/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/            Examiner, Art Unit 2855